DETAILED ACTION

Applicant’s amendment and response received on 3/11/22 has been entered. Claims 37-40 have been canceled.  Claims 21-32, and 35-36 are now pending in this application. 
The applicant previously elected with traverse Group I, and the following species: 1) pH as the species of physiological condition, 2) scFv as the species of antigen specific targeting region, and 3) a tumor microenvironment as the species of aberrant condition. The claims have been amended to limit the physiological condition to the elected species of pH. The claims as amended further do not read on an aberrant condition. As such the election of species requirements in regards to species of physiological conditions and species of aberrant conditions are moot. Furthermore, the election of species requirement in regards to species of antigen specific targeting region has been withdrawn. 
Claims 21-32, and 35-36 are currently under examination. An action on the merits follows. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/28/21, 3/11/22, 4/8/22 (2), and 6/7/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112


The rejection of claims 21-32, and 35-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn over canceled claim 37 and further withdrawn over the pending claims in view of applicant’s claim amendments. 

The rejection of claims 21-32, and 35-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the cancellation of claim 37, the amendments to the claims, and applicant’s arguments. In particular, it is noted that claim 37, which was drawn to a chimeric antigen receptor product, has been canceled. Further, method claims 21-32, and 35-36 have been amended to limit the aberrant pH to a pH below the normal physiological pH and to further clarify and define the method steps for generating a chimeric antigen receptor using the selected mutant antigen specific binding protein. 

Double Patenting

The rejection of claims 21-32, and 35-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,111,288, hereafter referred to as the ‘288 patent, is withdrawn over canceled claim 37 and maintained over amended claims 21-32 and 35-36. Applicant’s arguments have been fully considered but have not been found persuasive for reasons discussed in detail below.
The applicant argues that the claims which issued in the ‘288 patent are product claims which correspond to the products of original claims 1-22 in application 16/125,302 and which were restricted from the method of original claim 23. The applicant further argues that the instant claims as amended are method claims not product claims and that therefore the restriction requirement made in the 16/125,302 application precludes making an obvious-type double patenting rejection.
In response, it is noted that the instant application was not filed as a divisional of application 16/125,302 and as such 35 U.S.C. 121 does not apply. See MPEP 804. In fact, application 16/125,302 is a continuation-in-part application of the instant application. Furthermore, the Notice of Allowance in application 16/124,302 mailed on 4/21/21 clearly indicated that the restriction requirement between the product of claims 1-22 and the method of claim 23 had been withdrawn. This is why the ‘288 patent claims are not in fact limited to product claims but rather include claims to a method (claim 23 of the ‘288 patent) which corresponds to original claim 23 of the 16/124,302 application and which renders the instant claims obvious. Therefore, applicant’s arguments are not persuasive and the rejection of record stands.   
 
The provisional rejection of claims 21-32, and 35-37 on the ground of nonstatutory double patenting as being unpatentable over claim 5-7, 9, 11, 18-23, 26-27, 48, and 50-51 of copending Application No. 15/504,470, hereafter referred to as the ‘470 application, is withdrawn over canceled claim 37 and maintained over amended claims 21-32 and 35-36.
The applicant has not provided arguments traversing the grounds for rejection, but instead states that they wish to defer their response until allowable subject matter is identified. As applicant has not traversed this rejection, the rejection of record stands. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633